Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 2, 2016

                                     No. 04-16-00179-CR

                                       Jason TURNER,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9801
                           Honorable Ray Olivarri, Judge Presiding

                                        ORDER
        The reporter’s record was originally due May 9, 2016. After a late record notification
and the granting of an extension, the reporter’s record was due July 29, 2016. The court reporter
has now filed a second notification of late record, asking for an extension to August 3, 2016.
After review, we GRANT the reporter’s request and ORDER the reporter to file the reporter’s
record in this court on or before August 3, 2016.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court